COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-253-CV

 
IN 
THE MATTER OF N.L.H.

 
------------
 
FROM 
THE 323RD DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        N.L.H. 
is attempting to appeal from the trial court’s oral ruling granting the 
State’s motion to transfer appellant’s determinate sentence probation to an 
appropriate district court on her eighteenth birthday. See Tex. Fam. Code Ann. § 54.051(d) (Vernon Supp. 2004). 
Appellant’s notice of appeal is premature because the trial court has not 
signed an order granting the transfer. See Tex. R. App. P. 26.1(a). A trial court’s oral 
pronouncement is not an acceptable substitute for a written order. Emerald 
Oaks Hotel/Conf. Ctr., Inc. v. Zardenetta, 776 S.W.2d 577, 578 (Tex. 1989) 
(orig. proceeding); McCormack v. Guillot, 597 S.W.2d 345, 346 (Tex. 1980) 
(orig. proceeding). A prematurely filed notice of appeal is not effective until 
the appellate deadline is triggered and therefore does not vest this court with 
jurisdiction over the appeal. See Tex. 
R. App. P. 25.1(b), 27.1(a).
        On 
January 5, 2004, we notified appellant that her appeal was subject to dismissal 
for want of jurisdiction unless she furnished the court a copy of the signed 
transfer order by January 15, 2004. No signed order has been tendered or filed. 
Accordingly, we dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a), 43.2(f).
 
                                                                  PER 
CURIAM

 
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
February 12, 2004

 
NOTES
1.  
See Tex. R. App. P. 47.4.